Title: To James Madison from Thomas Jefferson, 5 May 1802
From: Jefferson, Thomas
To: Madison, James


Th: J. to J. MadisonMay 5. 1802.
I think it is dean Swift who says that a present should consist of something of little value, & which yet cannot be bought for money. I send you one strictly under both conditions. The drawing was made by Kosciusko for his own use, and the engraving also I believe. He sent me four copies, the only ones which have come to America. The others I give to my family, and ask yourself & mrs. Madison to accept of the one now sent.
 

   
   FC (DLC: Jefferson Papers).



   
   Jonathan Swift wrote, in “On the Death of Stella”: “She used to define a present, That it was a gift to a friend of something he wanted or was fond of, and which could not be easily gotten for money” (Swift, Miscellaneous and Autobiographical Pieces, Fragments, and Marginalia, vol. 5 of The Prose Writings of Jonathan Swift, ed. Herbert Davis [14 vols.; Oxford, 1951–68], p. 233).



   
   For the portrait of Jefferson executed by Thaddeus Kosciuszko, see Alfred L. Bush, The Life Portraits of Thomas Jefferson (Charlottesville, Va., 1962), pp. 41–42.


